DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 16 March 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the filed replacement drawings, the replacement drawings has overcome the objections to the drawings of the previous Office action, and the respective objections have been withdrawn.
In response to the amendments to the claims, specifically addressing the claim 15 rejection under 35 U.S.C. § 101, for being directed to non-statutory subject matter that is not within one of the four statutory categories, of the previous Office action, the amended language has overcome the respective rejection, and the rejection has been withdrawn.
Amendments to the independent claim 1, 5, and 15 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s remarks on p. 8-10 of Applicant’s reply, that the combined teachings of Kopf and Jiang fail to teach or suggest the amended claim features of “determining at least one motion vector indicating global rotation of the 360- degree image from among the plurality of motion vectors, by removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Kopf is relied upon to teach a method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames (see Kopf Fig. 3, [0022], [0033] and [0048]-[0050]), and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video (see Kopf [0037]).
Jiang is relied upon to teach a known technique of filtering determined global motion vectors of a video sequence to remove a high frequency components and help distinguish intentional camera movements from undesired camera jitter (see Jiang [0029]-[0035] and [0038]-[0040]).
One of ordinary skill in the art would have found it obvious to apply Jiang’s technique such that the motion vectors used for estimating key frame rotation of Kopf are filtered to remove high frequency components and lead to identifying intentional camera movements, distinguished from undesired camera jitter, and allowing for improved method for estimating key frame rotations.

Thus, the combined teachings of Kopf and Jiang suggest the broadest reasonable interpretation of “determining at least one motion vector indicating global rotation of the 360- degree image from among the plurality of motion vectors, by removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image”.

Applicant’s remaining arguments towards the independent claims 5 and 15, and dependent claims 2-4 and 6-14 refer to the arguments towards claim 1. Examiner refers to the above corresponding comments in response to the arguments towards claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf (US 2018/0063440, effectively filed 25 August 2016) in view of Jiang et al. (US 2016/0205323), herein Jiang.
Regarding claim 1, Kopf discloses a method of processing a 360-degree image, the method comprising: 
obtaining a plurality of motion vectors regarding the 360-degree image (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points); 
determining at least one motion vector indicating global rotation of the 360- degree image from among the plurality of motion vectors (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation); 
obtaining three-dimensional (3D) rotation information of the 360-degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correcting distortion of the 360-degree image, which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Although Kopf describes computing the smoothed rotations by low-pass filtering the quaternion representations of the raw rotations (see Kopf [0042]); Kopf does not explicitly disclose that determining the at least one motion vector indicating global rotation of the 360- degree image from among the plurality of motion vectors, by removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image.
Jiang teaches in a related and pertinent method for image stabilization for video anti-shaking (see Jiang Abstract), where local motion vectors for regions of a current video frame are determined, and a global motion vector is determined from the plurality of local motion vectors (see Jiang [0029]-[0035]), and the global motion vector is filtered to remove a high frequency component of the global motion vector and helps distinguish intentional camera movements from undesired camera jitter (see Jiang  [0038]-[0040]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Jiang to the teachings of Kopf, such that the motion vectors used for estimating key frame rotation of Kopf are filtered as taught by Jiang to remove high frequency component and help distinguish intentional camera movement from camera jitter, where the removed high frequency components of the global motion vector based on analyzing image areas of the 360-degree video data, providing a teaching for the broadest reasonable interpretation (BRI) of a motion vector which do not 

Regarding claim 5, Kopf and Jiang disclose an apparatus for processing a 360-degree image comprising: 
a memory storing one or more instructions (see Kopf [0058]-[0060], where a computer program is disclosed to be stored on a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions); and 
a processor configured to execute the one or more instructions stored in the memory (see Kopf [0058]-[0060], where a computer processor may execute computer program code stored on the non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions for implementing the disclosed teachings), wherein the processor is configured to: 
(see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points); 
determining at least one motion vector indicating global rotation of the 360- degree image from among the plurality of motion vectors, by removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation; see Jiang  [0038]-[0040], where global motion vectors are filtered to remove high frequency component of the global motion vector and help distinguish intentional camera movements from undesired camera jitter; where the removed high frequency component of the global motion vector from analyzing image areas of the 360 degree video data provides a teaching for the BRI of removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image); 
obtain three-dimensional (3D) rotation information regarding the 360- degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correct distortion of the 360-degree image which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Kopf and Jiang are similar, mutatis mutandis. 

Regarding claim 9, please see the above rejection of claim 5. Kopf and Jiang disclose the apparatus of claim 5, wherein the processor is further configured to determine, as motion vectors indicating the global rotation, motion vectors that are parallel to each other on opposite sides of a unit sphere, to which the 360-degree image is projected, have different marks, and have sizes within a predetermined threshold range (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points; where one of ordinary skill in the art would have understood that motion vectors on opposite sides of a cubemap that are parallel to each other with opposite directions would indicate a global rotation).

(see Kopf [0037], where the key frame rotation estimation module directly finds the rotation that minimizes the relative distances between match points).

Regarding claim 15, Kopf and Jiang disclose an non-transitory computer-readable recording medium having a computer-readable program stored therein, wherein the computer readable program, when executed on an electronic apparatus causes the electronic apparatus (see Kopf [0058]-[0060], where a computer processor may execute computer program code stored on the non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions for implementing the disclosed teachings) to:
obtain a plurality of motion vectors regarding a 360-degree image (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points); 
determine at least one motion vector indicating global rotation affecting the image in the whole frames of the 360- degree image from among the plurality of motion vectors, by removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation; see Jiang  [0038]-[0040], where global motion vectors are filtered to remove high frequency component of the global motion vector and help distinguish intentional camera movements from undesired camera jitter; where the removed high frequency component of the global motion vector from analyzing image areas of the 360 degree video data provides a teaching for the BRI of removing, through filtering, at least one motion vector which do not indicate the global rotation based on at least one of an area or an object included in the 360-degree image); 
obtain three-dimensional (3D) rotation information regarding the 360- degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correct distortion of the 360-degree image which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Kopf and Jiang are similar, mutatis mutandis. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf and Jiang as applied to claims 1 and 5 above, and further in view of Jones (US 6,809,758).
Regarding claim 2, please see the above rejection of claim 1. Kopf and Jiang do not explicitly disclose the method of claim 1, wherein the obtaining of the 3D rotation information comprises: 

selecting a bin comprising the greatest number of motion vectors from among the plurality of classified bins; and 
obtaining the 3D rotation information by translating a direction and a distance of the selected bin.
Jones teaches a method for stabilizing a motion image based on calculating a motion vector field and forming a motion vector histogram (see Jones Abstract), where motion vector fields are formed from processing video frame sequences that indicate correspondence points between a current frame and a preceding frame (see Jones col. 4, ln. 10-35), where a 2-D motion vector histogram of the horizontal and vertical transition values at a given time is produced from the determined motion vector field, which clusters in the histogram indicate regions with motion vectors of the same velocity and direction (see Jones col. 4, ln. 60- col. 5, ln. 15), and a threshold is applied to the 2-D histogram of the motion vector components for removing motion vector clusters likely to be misleading and retaining only those histogram values that equal or exceed a threshold (see Jones col. 5, ln. 1-25), where the threshold may be the peak value of the histogram, and correspond to retaining only the mode of the histogram, or the histogram bin with the most frequent motion vector values (see Jones col. 6, ln. 5-15).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Jones to the teachings of Kopf and Jiang, such that determining the motion vectors to be used for estimating key frame rotations uses a 2-D histogram of the motion vectors, where the histogram is organized by the translation value components, and thus representing a predetermined direction and predetermined size ranges of the motion vectors, and retaining only the mode / peak motion vector of the histogram, and using the peak motion vector as a motion vector for the key frame rotation estimations. Thus, the combined teachings provides a suggested teaching of the broadest 

Regarding claim 10, see above rejection for claim 5. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, please see the above rejection of claim 10. Kopf, Jiang, and Jones discloses the apparatus of claim 10, wherein the processor is further configured to obtain the 3D rotation information by applying a weighted average to directions and distances of the selected bin and a plurality of adjacent bins (see Jones col. 6, ln. 5-15, where a weighted sum of the total histogram average and the peak value of the histogram is performed to elevate the threshold by some amount to reduce further the possibility of including unreliable vectors).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf and Jiang as applied to claims 1 and 5 above, and further in view of Watanabe et al. (“A Method to Interpret 3D Motions Using Neural Networks”), herein Watanabe.
Regarding claim 3, please see the above rejection of claim 1. Kopf and Jiang do not explicitly disclose the method of claim 1, wherein the obtaining of the 3D rotation information comprises: 
obtaining the 3D rotation information based on the plurality of motion vectors, by using a learning network model that is previously generated.
Watanabe teaches in a related and pertinent 3D motion interpretation method which uses a neural network system to estimate 3D motion of an object by interpreting optical flow patterns (see Watanabe Abstract), where trained neural network is used to determine 3D motion parameters from  2D optical flow patterns (see Watanabe sect. 5 Proposed Interpretation System; and see Watanabe sect. 6.1)
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Watanabe’s technique to interpret motion vectors with neural networks to form rotation estimates to the teachings of Kopf and Jiang, such that the 3D rotation and motion parameters are obtained based on a plurality of motion vectors by using a trained learning network model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf and Jiang disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to remove high frequency components and distinguish intentional camera 

Regarding claim 13, see above rejection for claim 5. It is an apparatus claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf and Jiang as applied to claims 1 and 5 above, and further in view of Mantzel et al. (US 2012/0307085), herein Mantzel.
Regarding claim 4, please see the above rejection of claim 1. Kopf and Jiang do not explicitly disclose the method of claim 1, further comprising: 
obtaining sensor data generated as a result of sensing shaking of a capturing device when the 360-degree image is captured, and 
wherein the correcting of the 360-degree image comprises correcting the distortion of the 360-degree image by combining the obtained sensor data with the 3D rotation information.
Mantzel teaches in a related and pertinent method for stabilizing images (see Mantzel Abstract), where a device includes a motion or orientation detector, e.g. an accelerometer, gyroscope, or any combination thereof (see Mantzel [0065]), and an automatic image stabilization mechanism is performed by determining motion data for the image-capturing device using the motion-estimating device, matching motion data to a sequence of frames captured by the image-capturing device to (see Mantzel [0066]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Mantzel to the teachings of Kopf and Jiang’s, such that an automatic image stabilization mechanism is performed using a motion estimating device to match with the motion data of the sequence of frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf and Jiang disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to remove high frequency components and distinguish intentional camera movements from undesired camera jitter. Mantzel teaches a known technique performing automatic image stabilization by determining motion data for the image-capturing device using the motion-estimating device, matching motion data to a sequence of frames captured by the image-capturing device to determine three dimensional motion data for each frame, and estimating an estimated motion path ( e.g., rough motion path) of the image-capturing device based on the three dimensional motion data for each frame. One of ordinary skill in the art would have recognized that by applying Mantzel’s technique to the teachings of Kopf and Jiang would have yielded the predictable results of performing an automatic image stabilization using a motion estimating device to match with the motion data of the sequence of frames to perform a more robust image stabilization.

.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf and Jiang as applied to claim 5 above, and further in view of Vella et al. (“DIGITAL IMAGE STABILIZATION BY ADAPTIVE BLOCK MOTION VECTORS FILTERING”), herein Vella.
Regarding claim 6, please see the above rejection of claim 5. Kopf and Jiang do not explicitly disclose the apparatus of claim 5, wherein the processor is further configured to remove, via the filtering, a motion vector, which is included in a predetermined area, from the plurality of motion vectors according to types of projections.
Vella teaches in a related and pertinent algorithm for video sequence stabilization (see Vella Abstract), where foreground and background regions are divided empirically, where foreground is in the center and background are top corners or two strip along the frame sides, and that a global motion vector for the area is evaluated from the set of background block motion vectors (see Vella sect. II. A. Motion Estimation).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Vella’s  technique to Kopf and Jiang, such that an image is divided into predetermined regions of the image, where motion vectors corresponding to the background are used to evaluate a global motion vector, and where the global motion vector evaluated from the background region is filtered as taught by Kopf and Jiang to remove the high frequency components. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf and Jiang disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the 

Regarding claim 8, please see the above rejection of claim 5. Kopf, Jiang, and Vella disclose the apparatus of claim 5, wherein the processor is further configured to detect at least one moving object from the 360-degree image through a preset object detection process, and remove, via the filtering, a motion vector, which is related to the detected object, from the plurality of motion vectors (see Vella sect. II. A. Motion Estimation, where foreground and background regions are divided empirically, where foreground is in the center and background are top corners or two strip along the frame sides, and that a global motion vector for the area is evaluated from the set of background block motion vectors; where the combined teachings would suggest that motion vectors corresponding to foreground objects are removed from evaluating for a global motion vector).
Please see the above rejection for claim 6, as the rationale to combine the teachings of Kopf, Jiang, and Vella are similar, mutatis mutandis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kopf and Jiang as applied to claim 5 above, and further in view of Kim et al. (“Spatio-temporal weighting in local patches for direct estimation of camera motion in video stabilization”), herein Kim.
Regarding claim 7, please see the above rejection of claim 5. Kopf and Jiang do not explicitly disclose the apparatus of claim 5, wherein the processor is further configured to: 
generate a mask based on an edge detected from the 360-degree image; 
determine an area of the 360-degree image, where texture does not exist, by applying the generated mask to the 360-degree image; and 
remove, via the filtering, a motion vector included in the area, where texture does not exist, from among the plurality of motion vectors.
Kim teaches in a related and pertinent video stabilization method (see Kim Abstract), where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation (see Kim sect. 3.2. Local patch generation).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Kim’s technique to Kopf and Jiang, such that an edge map of a current image frame is generated to determine reliable patches in the image frame for generating motion vectors for camera motion estimation, where the resulting global motion vector based on analyzing the determined reliable patches is filtered to remove high frequency components. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf and Jiang disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to remove high frequency components and distinguish intentional camera movements from undesired camera jitter. Kim teaches a known technique of local patches are generated based on an edge map of a . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661